Cavanagh, J.
In my initial partial concurrence, I agreed with the conclusion of Justice Boyle’s opinion that a remand is necessary to determine the existence of coverage under the "subjective test.” I now *1203write to clarify that I join in both the reasoning and the result of the opinion of my sister, Justice Boyle, as amended, on both the issues of the duty to indemnify and the duty to defend.
Archer, J. I join the result and the reasoning, as expressed in part ika), of Justice Boyle’s opinion as amended.